Court of Appeals
                          Sixth Appellate District of Texas

                                    JUDGMENT


White Rock Exploration, Inc., and Richard               Appeal from the 241st District Court of
L. Clay, Individually, Appellants                       Smith County, Texas (Tr. Ct. No. 17-2914-
                                                        C). Opinion delivered by Justice Stevens,
No. 06-20-00005-CV          v.                          Chief Justice Morriss and Justice Burgess
                                                        participating.
Freeman Mills, P.C., Jason R. Mills,
Individually, Vance P. Freeman,
Individually, and Graham K. Simms,
Individually, Appellees



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the trial court’s no-evidence summary judgment.
       We further order that the appellants, White Rock Exploration, Inc., and Richard L. Clay,
Individually, pay all costs incurred by reason of this appeal.



                                                        RENDERED AUGUST 5, 2020
                                                        BY ORDER OF THE COURT
                                                        JOSH R. MORRISS, III
                                                        CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk